DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Addeo et al. (US Pat. 5335011) discloses a communication system, comprising: a first computing device communicatively coupled, via a network, to at least a second computing device maintained at a geographically distinct location than the first computing device; the first computing device comprising: an array of audio output devices; and a processor to: receive transmitted speech data and metadata describing an estimated direction of arrival (DOA) of speech from a plurality of speakers at an array of microphones at the second computing device.  
However, Addeo fails to teach the combination of a communication system, comprising: a first computing device communicatively coupled, via a network, to at least a second computing device maintained at a geographically distinct location than the first computing device; the first computing device comprising: an array of audio output devices; and a processor to: receive transmitted speech data and metadata describing an estimated direction of arrival (DOA) of speech from a plurality of speakers at an array of microphones at the second computing device; and render audio at the array of audio output devices associated with the first computing device by eliminating spatial collision during rendering; said spatial collision arising due to the low angular separation of the estimated DOA of a plurality of speakers.
Regarding independent claim 8, the prior art of record, Addeo, discloses a method, comprising: receiving audio input at an array of microphones at a first computing device from a number of speakers; estimate a direction of arrival (DOA) of the audio input from each of the number of speakers; transmit speech data and sets of metadata describing the estimated DOA for each of the number of speakers to a second computing device.  
However, Addeo fails to teach the combination of a method, comprising: receiving audio input at an array of microphones at a first computing device from a number of speakers; estimate a direction of arrival (DOA) of the audio input from each of the number of speakers; transmit speech data and sets of metadata describing the estimated DOA for each of the number of speakers to a second computing device; and render audio playback at the second computing device while eliminating spatial collision due to the estimated DOAs of the plurality of speakers.  
Regarding independent claim 16, the prior art of record, Addeo discloses a communication system, comprising a first computing device with a network interface to communicate, via a network, with at least a second computing device maintained at a geographically distinct location than the first computing device, the first computing device comprising: an array of audio output devices; and a processor to: receive transmitted speech data and metadata describing an estimated direction of arrival (DOA) of speech for each of a plurality of people at an array of microphones at the second computing device.  
However, Addeo fails to teach the combination of a communication system, comprising a first computing device with a network interface to communicate, via a network, with at least a second computing device maintained at a geographically distinct location than the first computing device, the first computing device comprising: an array of audio output devices; and a processor to: receive transmitted speech data and metadata describing an estimated direction of arrival (DOA) of speech for each of a plurality of people at an array of microphones at the second computing device; and render audio at the array of audio output devices from the speech data and metadata, including reducing spatial collision caused by at least two of the people having an angular separation as indicated by the estimated DOA that is less than a threshold.  The distinct features, as disclosed in independent claims 1, 8 and 16 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654